DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/089,190 filed 11/04/2020.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1, 13, 18 should be noted that it is not clear what Applicants intent to mean by the term “a lithographic mask fabricated from the lithographic mask design”, such as “a lithographic mask design” is still under design stage and has not been fabricated yet. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Patent 9,671,686).
With respect to claim 1 (as best understood) Choi et al. teaches A method comprising: 
accessing a lithographic mask design for use in a lithography process, wherein the lithography process uses a lithographic mask fabricated from the lithographic mask design (starting with MTO design data comprising a mask design data/lithographic mask design, wherein mask design data, in which an OPC operation/lithographic mask fabricated stage is completed (col. 5, ll.40-42; Fig. 1)); 
estimating by a processor a result of the lithography process, wherein estimating the result is based on a mask fabrication model for the fabrication of the lithographic mask from the lithographic mask design (performing mask data preparation/MDP/estimating a result of the lithographic process using central computer 100/processor (col. 1, ll.48-49; col. 6, l.16, ll.23-26; col. 17, ll.29-31), including a data processing stage performed on the MDP data using a process model/fabrication model (col. 7, ll.8-10; col. 6, ll.7-10)); and 
(applying complex corrections as mask process correction/MPC based on MDP data/estimated result including process models/fabrication models (col. 1, ll.63-64; col. 7, ll.16-19)).
	With respect to claims 2-13 Choi et al. teaches:
Claim 2: wherein the lithographic mask is fabricated using an electron-beam process (Title; col. 1, ll.17-19); and the mask fabrication model accounts for electron-beam exposure of resist on a mask blank, processing of the exposed resist to form patterned resist, and etching of the mask blank with the patterned resist (col. 7, ll.24-27, ll.59-64).
Claim 3: wherein the lithographic mask is fabricated using an electron-beam process (Title; col. 1, ll.17-19); and the mask fabrication model accounts for at least one of back scattered electrons, long range etch effects, etch bias, and micro loading in the process for fabricating the lithographic mask (col. 7, ll.20-23; col. 2, ll.19-22).
Claim 4 (as best understood): wherein estimating the result of the lithography process is further based on one or more additional process models and comprises: using the mask fabrication model to estimate a printed mask pattern fabricated from the lithographic mask design (col. 5, ll.40-42); and using the printed mask pattern as input to the one or more additional process models, to estimate the result of the lithography process (col. 7, ll.8-10; col. 6, ll.7-13).
Claim 5: wherein the lithographic mask design consists of rectilinear shapes and the printed mask pattern comprises curved shapes (col. 7, ll.42-43; col. 12, ll.23-27, ll.49-52).
6: wherein the mask fabrication model is based on regression against empirical data, and at least one of the additional process models is based on a separate regression against different empirical data (col. 2, ll.19-22; col. 6, ll.8-11; col. 8, ll.8-9).
Claim 7: wherein the mask fabrication model is applied at one scale to estimate the printed mask pattern, and the estimated printed mask pattern is demagnified to a smaller scale for use as input to the one or more additional process models (col. 7, ll.37-40; col. 12, ll.26-29; col. 12, ll.54-56).
Claim 8: wherein the method is repeated for multiple iterations, and the mask fabrication model is applied at every iteration (col. 12, ll.40-45; col. 6, ll.1-2).
Claim 9: wherein the mask fabrication model is based on Gaussian kernels (col. 7, ll.29-31; col. 8, ll.8-9).
Claim 10 (as best understood): wherein estimating the result of the lithography process is further based on a mask error correction of the lithographic mask design arising from the mask fabrication (col. 1, ll.58-61; col. 6, ll.7-10; col. 6, ll.39-42).
Claim 11: wherein the result comprises at least one of an aerial image, a printed wafer pattern, and a critical dimension of a printed wafer pattern (col. 6, ll.39-44).
Claim 12: wherein the mask correction comprises at least one of optical proximity correction, sub-resolution assist features, phase shifting masks, and inverse lithography techniques (col. 6, ll.4-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 9,671,686) as applied to claims 1-12 above, and further in view of Choi et al. (US Patent Application Publication 20190163048) (hereinafter Choi et al.’048).
With respect to claims 13 and 18 Choi et al. teaches limitations similar to limitations of claim 1. While Choi et al. teaches implementation of the method by a electronic design automation (EDA) software comprising a central computer (col. 5, ll.40-44; col. 17, ll.26-31), Choi et al. lacks specifics regarding a memory storing instructions and a lithographic mask design; and a non-transitory computer readable medium comprising stored instructions. However with respect to claims 13 (as vest understood) and 18 (as best understood) Choi et al.’048 teaches:  A system comprising: a memory storing instructions and a lithographic mask design for use in a lithography process, wherein the lithography process uses a lithographic mask fabricated from the lithographic mask design; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to implement method steps (lithography process during a semiconductor device manufacturing process is a technique of forming a circuit pattern (paragraph [0003]), comprising implementation by a suitable various hardware and/or software components, such as one or more processor or processor containing system, including processor-readable medium sorting an instructions executed by the processor (paragraph [0121]) (claim 13);  A non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to implement the method (processor-readable medium sorting an instructions executed by the processor (paragraph [0121]) (claim 18).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al.’048 to teach specific subject matter Choi et al. does not teach, because it provides certain technique/process that may improve the quality of a final mask and may be performed proactively for mask process correction (paragraph [0104]).
	With respect to claims 14-17 Choi et al. ’048 teaches:
Claims 14: wherein the lithography process operates at an extreme ultraviolet (EUV) wavelength range and at a technology node with feature sizes of approximately 20 nm or smaller (paragraphs [0109], [0112]).
Claim 15: wherein the lithographic mask design is for an entire integrated circuit die (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al.’048 to teach specific subject matter Choi et al. does not teach, because it provides certain technique/process that may improve the quality of a final mask and may be performed proactively for mask process correction (paragraph [0104]).

Claim 16: wherein estimating the result of the lithography process is further based on one or more additional process models, the mask fabrication model is based on regression against empirical data, and at least one of the additional process models is based on a separate regression against different empirical data (col. 2, ll.19-22; col. 6, ll.8-11; col. 8, ll.8-9).
Claim 17: wherein the mask correction comprises at least one of optical proximity correction, sub-resolution assist features, phase shifting masks, and inverse lithography techniques (col. 6, ll.4-10).
Claim 19: wherein the mask fabrication model is applied at one scale to estimate the printed mask pattern, and the estimated printed mask pattern is demagnified to a smaller scale for use as input to the one or more additional process models (col. 7, ll.37-40; col. 12, ll.26-29; col. 12, ll.54-56).
Claim 20: wherein the mask fabrication model is based on Gaussian kernels (col. 7, ll.29-31; col. 8, ll.8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851